Title: To John Adams from James McHenry, 30 October 1798
From: McHenry, James
To: Adams, John



Sir.
War Department 30 Octbr. 1798

I had the honour to receive your letter dated the 22d inst. this morning.
Inclosed are copies of letters from me of this date, to generals Washington & Pinckney, also copies of letters to me from Generals Hamilton & Knox the one dated the 19th inst. and the other the 23d.
It is with sincere sorrow I received the information respecting Mrs. Adams’s low state of health, and your own distressing and gloomy prospects. I hope, she may soon be restored to you in particular. I am sure no one can wish it more ardently than I do.
With real attachment & respect I have the honour to be Sir / Your most ob. & hbl St

James McHenry